Citation Nr: 0118768	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  96-30 335	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling from December 2, 1993.

3.  Entitlement to an increased rating for residuals of 
fragment wounds that include a scar on the left neck and 
post-operative residuals of a saphenous vein graft to the 
carotid artery, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for residuals of 
fragment wounds that include atrophy of the right arm (Muscle 
Group III), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1995 rating decision by the RO 
that, among other things, denied a claim of service 
connection for hypertension, granted a claim of service 
connection for PTSD and assigned a 30 percent evaluation 
effective from December 2, 1993, and denied a claim of 
entitlement to an increased rating for residuals of fragment 
wounds that include a scar on the left neck and post-
operative residuals of a saphenous vein graft to the carotid 
artery.  The veteran was notified of these actions by a 
letter dated on November 29, 1995.  This matter is also 
before the Board following a March 1996 rating decision by 
the RO that, among other things, denied a claim of 
entitlement to an increased rating for residuals of fragment 
wounds that include atrophy of the right arm (Muscle Group 
III).  The veteran was notified of the denial by a letter 
dated on March 18, 1996.

Previously, this case was before the Board in May 1999 when 
it was remanded for additional development.  In June 2000, 
the veteran testified at a hearing at the RO.  By rating 
action in August 2000, the hearing officer increased the 
rating for residuals of fragment wounds that include atrophy 
of the right arm (Muscle Group III) from 20 to 30 percent.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that 
disagreement with an original award does not raise the 
question of entitlement to an increased rating, but instead 
is a disagreement with an original rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Consequently, the Board has 
characterized the PTSD rating issue on appeal as a claim for 
a higher evaluation of an original award.


FINDINGS OF FACT

1.  By a November 1995 rating decision, the RO granted the 
veteran's claim of service connection for PTSD and assigned a 
30 percent evaluation, effective from December 2, 1993, 
denied a claim of entitlement to service connection for 
hypertension, and denied a claim for an increased rating for 
residuals of fragment wounds that include a scar on the left 
neck and post-operative residuals of a saphenous vein graft 
to the carotid artery.

2.  Notice of the November 1995 rating decision was mailed to 
the veteran on November 29, 1995.

3.  By a March 1996 rating decision, the RO denied a claim of 
entitlement to an increased rating for residuals of fragment 
wounds that include atrophy of the right arm (Muscle Group 
III).  

4.  Notice of the March 1996 denial was mailed to the veteran 
on March 18, 1996.

5.  The veteran's representative submitted a notice of 
disagreement (NOD) on April 9, 1996, which expressed the 
veteran's disagreement with the RO's denial of the issues 
noted above that were addressed in the November 1995 and 
March 1996 rating decisions.

6.  A statement of the case (SOC) was issued on 
April 25, 1996.

7.  A substantive appeal setting forth allegations of error 
of fact or law regarding the issues addressed in the SOC was 
not received until June 26, 1998.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the 
November 1995 RO decision to the extent that it denied a 
higher evaluation for PTSD, denied a claim of service 
connection for hypertension, and denied a claim of an 
increased rating for residuals of fragment wounds that 
include a scar on the left neck and post-operative residuals 
of a saphenous vein graft to the carotid artery; he is also 
barred from appealing the March 1996 RO decision to the 
extent that it denied an increased rating for residuals of 
fragment wounds that include atrophy of the right arm (Muscle 
Group III).  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302(b), 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the claims of service 
connection for hypertension, an evaluation of PTSD, an 
increased rating for residuals of fragment wounds that 
include a scar on the left neck and post-operative residuals 
of a saphenous vein graft to the carotid artery, and an 
increased rating for residuals of fragment wounds that 
include atrophy of the right arm (Muscle Group III).

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.201 (2000).  The 
substantive appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202.  To be considered timely, the substantive appeal 
must be filed within 60 days from the date that the AOJ mails 
the SOC to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, an extension for filing a substantive appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).

Moreover, even if a VA Form 9 is submitted, it must be 
"properly completed."  38 C.F.R. § 20.202.  As noted above, 
it "should set out specific arguments relating to errors of 
fact or law made by the AOJ in reaching the determination, or 
determinations, being appealed."  Id; see also 38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  When the substantive appeal fails 
to allege specific error of fact or law, the Board may 
dismiss the appeal.  38 U.S.C.A. § 7105(d)(5) (West 1991).  

In the veteran's case, by a November 1995 rating action, the 
RO, in pertinent part, denied service connection for 
hypertension, granted service connection for PTSD (and 
assigned a 30 percent evaluation), and denied a disability 
rating greater than 30 percent for residuals of fragment 
wounds that include a scar on the left neck and post-
operative residuals of a saphenous vein graft to the carotid 
artery.  In a letter dated on November 29, 1995, the RO 
notified the veteran of this determination.  Additionally, by 
a March 1996 rating action, the RO, in relevant part, denied 
a disability rating greater than 20 percent for residuals of 
fragment wounds that include atrophy of the right arm (Muscle 
Group III).  In a letter dated on March 18, 1996, the RO 
notified the veteran of this decision.

In a statement, received on April 9, 1996, the veteran's 
representative expressed the veteran's disagreement with the 
RO's denial of the aforementioned issues.  On April 25, 1996, 
the RO issued a SOC which addressed these claims.

Subsequently, in a statement received on June 12, 1996, the 
veteran's representative raised, "in reference to the 
veteran's pending claim[s]," the issue of entitlement to 
service connection for tinnitus.  On June 19, 1996, the RO 
received a VA Form 9, Appeal to Board of Veterans' Appeals.  
On the VA Form 9, the veteran's representative requested a 
hearing before the hearing officer at the RO.  No argument or 
allegation regarding any issue in the SOC was made.  In a 
letter of June 1996, the RO informed the veteran that a 
hearing was scheduled for August 27, 1996.

In two statements received at the RO on July 17, 1996, the 
veteran discussed medical facilities from which he had 
received treatment, but did not specifically express any 
desire to appeal any issue set forth in the April 1996 SOC.  
In a statement received on August 23, 1996, the veteran's 
representative asked that the veteran's personal hearing, 
which had been scheduled for August 27, 1996, be postponed 
and that the veteran would contact the representative to 
reschedule a hearing at a later date.

Subsequently, in a statement received on March 30, 1998, the 
veteran's representative requested that the veteran "be 
granted a 30-day extension on his particular appeal claim" 
and that his claims file be temporarily transferred to the 
representative's office for review and preparation of a VA 
Form 646.  On June 26, 1998, a VA Form 646, Statement of 
Accredited Representation In Appealed Case, was received.  
This document, which was dated on the same day, briefly 
referred to the veteran's service-connected PTSD, neck, and 
right arm disabilities as well as his service connection 
claim for hypertension, and also requested clarification of 
the veteran's desire for a personal hearing prior to transfer 
of his claims file to the Board.  In November 1998, the 
veteran specifically stated that he no longer wished to have 
the hearing that had been requested on his behalf.  
Thereafter, in a February 1999 statement, the veteran's 
representative presented argument regarding the claims that 
the RO had developed for appellate review.

The Board acknowledges the fact that the veteran's NOD was 
received at the RO on April 9, 1996, which was clearly within 
one year of the November 29, 1995, and March 18, 1996, 
notifications.  Consequently, the Board concludes that the 
veteran filed a timely NOD.  Significantly, however, a 
substantive appeal setting forth argument as to these issues 
was not received within the period prescribed by law.  A VA 
Form 9 was received at the RO on June 19, 1996, which was 
within one year following the November 29, 1995 and March 18, 
1996, notifications.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 
20.302(b), 20.303.  However, no argument relating to errors 
of fact or law made by the AOJ was made.  See 38 C.F.R. § 
20.202.  In essence, the form constituted nothing more than a 
request for a hearing.  A statement from the veteran's 
representative which could be construed as a substantive 
appeal was submitted on June 26, 1998; however, this written 
statement was submitted well after the time period for filing 
a substantive appeal had passed.  Additionally, the request 
for an extension of time was not timely received.  38 C.F.R. 
§ 20.303 (2000) (request for an extension must be made within 
the time period for filing the substantive appeal).

Given that the notice of the November 1995 decision was 
mailed to the veteran on November 29, 1995, and because a SOC 
was issued on April 9, 1996, the veteran had from 
April 9, 1996, until November 29, 1996 (the end of the one-
year period that began on the day the RO mailed the 
November 29, 1995 notice) to file either a substantive appeal 
or a request for an extension of time.  Moreover, given that 
the notice of the March 1996 decision was mailed to the 
veteran on March 18, 1996, and because a SOC was issued on 
April 9, 1996, the veteran had from April 9, 1996, until 
March 18, 1997 (the end of the one-year period that began on 
the day the RO mailed the March 18, 1996 notice) to file 
either a substantive appeal or a request for an extension of 
time.  The Board notes that additional evidence was received 
during the time period for perfecting an appeal, and a SSOC 
was issued in September 1997, but no writing constituting a 
substantive appeal or request for extension was thereafter 
received in a timely manner (within 60 days of the SSOC).  
See VAOPGCPREC 9-97 (Feb. 11, 1997).  

Pursuant to VAOPGCPREC 9-99 (Aug. 18, 1999), the Board has 
the authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal, and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
VA General Counsel indicated that the veteran should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness and adequacy of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Consequently, in a May 1999 
remand, the Board notified the veteran of the Board's intent 
to consider the timeliness and adequacy of the substantive 
appeal as to the issues listed on the title page.  The Board 
also furnished the veteran with a summary of the laws and 
regulations applicable to the proper filing of appeals 
including those pertaining to the issues of timeliness and 
adequacy of the substantive appeal.  See 38 C.F.R. §§ 20.202, 
20.204, and 20.302.  Subsequently, in a letter to the 
veteran, dated in June 1999, the RO noted that the veteran 
and his representative had 60 days from the date the letter 
was mailed to present written argument, present additional 
evidence relevant to jurisdiction, or to request a hearing to 
present oral argument on the question of timeliness and 
adequacy of the appeal.  

The record indicates that the veteran's representative 
initially responded to the Board's May 1999 remand and the 
RO's June 1999 letter with a statement dated on 
January 28, 2000.  The veteran's representative subsequently 
submitted several written statements and the veteran also 
testified at the RO in June 2000.  The veteran and his 
representative argued the June 1996 VA Form 9 was an adequate 
substantive appeal.  The representative argued that VA Form 
9's instructions noted that the veteran's formal appeal 
"should address various aspects of his claim [and that] he 
was not informed that if his Form 9 did not address various 
aspects of his disagreement, that his appeal would be 
dismissed." (see January 28, 2000 statement from the 
representative).  The representative argued that, because the 
governing statute did not include the word "must," the 
veteran's request for a hearing was sufficient to constitute 
an adequate substantive appeal.  In other words, the 
representative claimed that the veteran had complied with the 
instructions by arranging for the representative to submit a 
properly executed VA Form 9 as a timely response to the SOC, 
since the veteran had indicated that he wanted to appear at a 
RO hearing.  The representative argued that, even if the 
veteran later withdrew his hearing request and asked that his 
appeal be forwarded to the Board, such action demonstrated 
that the veteran felt that he had complied with what he had 
been told by VA regarding perfection of an appeal.

The Board finds that the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so.  Although the veteran and his representative argued 
that a June 19, 1996, VA Form 9 was a timely and adequate 
substantive appeal in response to the April 1996 SOC, the 
Board finds that such document cannot be construed as a 
timely substantive appeal because it failed to set forth 
allegations of error of fact or law.  See 38 C.F.R. § 20.202 
(2000).  As noted above, even if a VA Form 9 is submitted, it 
must be "properly completed, and a substantive appeal 
"should set out specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed."  Id; see also 38 U.S.C.A. § 7105(d)(3) (West 
1991).  The regulations state that, if a SOC addressed 
several issues, then a substantive appeal "must" either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  The April 1996 SOC listed more than one issue and 
the June 19, 1996 VA Form 9 did not identify which issues the 
veteran wanted to appeal.  When a substantive appeal fails to 
allege specific error of fact or law, the Board may dismiss 
the appeal.  38 U.S.C.A. § 7105(d)(5) (West 1991).  

In reaching the above conclusion, the Board also considered 
the representative's argument that the April 1996 SOC was 
defective.  However, 38 C.F.R. § 19.29, only requires that a 
SOC contain, among other things, "...[a] summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination..."  38 C.F.R. § 19.9(b) (2000).  In the context 
of a claim for a higher rating, where the determinative 
provisions are set out in specific rating criteria, the 
April 1996 SOC, which provided the veteran with the 
applicable rating criteria for the disabilities at issue, met 
the foregoing requirement.  The April 1996 SOC also provided 
the veteran with the applicable laws regarding claims of 
service connection, thereby meeting the foregoing 
requirements.  The regulations also provide that a SOC must 
be "complete enough" to allow the appellant to present 
written and/or oral argument before the Board.  38 C.F.R. 
§ 19.29.  In this regard, the Board notes that even if the 
veteran and his representative considered that the SOC was 
inadequate, the fact remains that the veteran was 
specifically notified of the requirements to complete an 
appeal.  38 U.S.C.A. § 7105(a), (d)(3); 38 C.F.R. § 20.303.  
Therefore, while the April 1996 SOC did not list every 
conceivable law, because 38 C.F.R. § 19.29 does not require 
that a SOC include all potentially pertinent laws and 
regulations, the Board finds that the April 1996 SOC was 
adequate, especially in the context of whether it provided 
sufficient notice as to the process of the appeal.

Accordingly, because the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so, he is statutorily barred from appealing the 
November 1995 RO decision to the extent that it denied a 
claim for a higher evaluation for PTSD, denied a claim of 
service connection for hypertension, and denied a claim of an 
increased rating for residuals of fragment wounds that 
include a scar on the left neck and post-operative residuals 
of a saphenous vein graft to the carotid artery.  He is 
likewise barred from appealing the March 1996 RO decision to 
the extent that it denied an increased rating for residuals 
of fragment wounds that include atrophy of the right arm 
(Muscle Group III).  The Board does not have jurisdiction to 
consider an appeal from these decisions.  38 C.F.R. § 20.200; 
Roy, supra.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  In this case, the veteran and his 
representative were notified in a SOC issued in April 1996 
and April 2000, of the provisions of law relied on, and of 
the reasoning used in reaching a decision on the issues in 
this case.  In addition, the veteran was provided with an 
opportunity to testify at a hearing in order to provide 
testimony in support of his claims, which he did in 
June 2000.  Throughout the adjudication of these claims, the 
veteran was given the opportunity to provide argument 
concerning the issues before the Board.  He and his 
representative have submitted several written statements in 
support of his claims.  Nevertheless, neither the veteran nor 
his representative has identified any source of relevant 
documentation that could further aid in the resolution of 
this case regarding the timeliness and adequacy of a 
substantive appeal.  Further evidentiary development does not 
seem to be possible and it thus falls to the Board to address 
this case, which it has done.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 
(1998).


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

